Name: 86/623/EEC: Commission Decision of 10 December 1986 approving an addendum to the programme relating to the processed fruit and vegetable sector submitted by the Government of the Federal Repubic of Germany for the Land of North Rhine-Westphalia, pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: regions of EU Member States;  plant product;  food technology
 Date Published: 1986-12-20

 Avis juridique important|31986D062386/623/EEC: Commission Decision of 10 December 1986 approving an addendum to the programme relating to the processed fruit and vegetable sector submitted by the Government of the Federal Repubic of Germany for the Land of North Rhine-Westphalia, pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic) Official Journal L 361 , 20/12/1986 P. 0044*****COMMISSION DECISION of 10 December 1986 approving an addendum to the programme relating to the processed fruit and vegetable sector submitted by the Government of the Federal Repubic of Germany for the Land of North Rhine-Westphalia, pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic) (86/623/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed (1), as last amended by Regulation (EEC) No 2224/86 (2), and in particular Article 5 thereof, Whereas on 24 February 1986 the Government of the Federal Republic of Germany forwarded an addendum to the programme approved by Commission Decision 80/1318/EEC (3) relating to the processing of fruit and vegetables in the Land of North Rhine-Westphalia; Whereas the addendum to the programme concerns the rationalization and development of the treatment, market preparation, processing and marketing of fruit and vegetables so as to make the sector more competitive and add value to its output; whereas it therefore constitutes a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas the addendum contains enough of the details specified in Article 3 of Regulation (EEC) No 355/77 to show that the objectives of Article 1 of the said Regulation can be attained in the processed fruit and vegetable sector in the Land of North Rhine-Westphalia; whereas the time laid down for implementing the addendum does not exceed the period specified in Article 3 (1) (g) of the said Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The addendum to the programme relating to the processed fruit and vegetable sector, notified by the Government of the Federal Republic of Germany on 24 February 1986 in accordance with Regulation (EEC) No 355/77, is hereby approved. Article 2 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 10 December 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 194, 17. 7. 1986, p. 4. (3) OJ nO L 380, 31. 12. 1980, p. 11.